FILED
                                                                                 February 16,. :201.7

                                                                                   TNCOURTOF
                                                                              WORKERS '(JO~lPiE.NSATION
                                                                                      CLtill.lS

                                                                                    Time 1 :47PM

            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT NASHVILLE

Ted Davenport,                                )   Docket No.: 2016-06-1403
           Employee,                          )
v.                                            )   State File No.: 56614-2016
Advanced Remodeling and Floor                 )
Covering, LLC,                                )   Judge Kenneth M. Switzer
            Employer.                         )


                     EXPEDITED HEARING ORDER
           GRANTING TEMPORARY TOTAL DISABILITY BENEFITS
                     (DECISION ON THE RECORD)


       This matter came before the undersigned Workers' Compensation Judge on
February 15, 2017, on Mr. Davenport's Request for Expedited Hearing seeking an on-
the-record determination. Advanced Remodeling and Floor Covering, LLC did not
respond to or object to the issuance of a decision on the record. The Court found it
appropriate to issue a decision on the record, and the Clerk sent a docketing notice.
Advanced Remodeling did not respond to the docketing notice listing the documentation
to be considered, which is listed as an appendix to this Order, and neither party filed a
position statement.

       The present focus of this case is whether Mr. Davenport is entitled to past
temporary disability benefits. For the reasons set forth below, the Court grants his
request.

                                    History of Claim

       This is Mr. Davenport's second request for temporary total disability benefits.
After the previous in-person expedited hearing, the Court issued an order setting forth the
facts, which the Court incorporates by reference into this Order. Specifically, the Court
found Mr. Davenport satisfied all of the factors within Tennessee Code Annotated section
50-6-801 (d)( 1)-(4) and held he is eligible for medical and past temporary total disability
benefits from the Uninsured Employers Fund. The Court additionally ordered Advanced

                                             1
Remodeling to pay TTD benefits from June 16 through 23 and July 12 through 16, 2016.
Mr. Davenport sought benefits beyond those dates, credibly testifying that he was unable
to work. However, he failed to introduce expert medical proof supporting his request.

       Mr. Davenport now relies upon a December 16, 2016letter signed by Dr. Jonathan
Nesbitt, which reads:

       Mr. Davenport had surgery with Dr. Jonathan Nesbitt on 9-19-2016, at
       Vanderbilt Medical Center. Mr. Davenport also had a post op appointment
       on 11-8-2016. The time between surgery and the post op appointment
       which was 9-19-2016 through 11-8-2016, Mr. Davenport was not able to
       work. At the post op appointment on 11-8-2016, Dr. Nesbitt released Mr.
       Davenport to return back to work with full activity.

                       Findings of Fact and Conclusions of Law

       In order to award benefits in this case, Mr. Davenport must present sufficient
evidence from which this Court can find he is likely to prevail at a hearing on the merits
on entitlement to the requested benefits. To be eligible for the requested TTD benefits,
Mr. Davenport must show: (1) he became disabled from working due to a compensable
injury; (2) there is a causal connection between his injury and his inability to work; and
(3) the duration of the period of disability. See Jones v. Crencor, 2015 TN Wrk. Comp.
App. Bd. LEXIS 48, at *7 (Dec. 11, 20 15).

       Applying these principles, the Court held in the previous order that Mr. Davenport
became injured from working due to a compensable injury and that a causal link existed
between the injury and his inability to work. The Court now finds, based upon Mr.
Davenport's previous testimony and Dr. Nesbitt's letter, that he was unable to work from
September 19 through November 8, 2016, a total of seven weeks and one day. Since he
established the duration of the period of his disability, Mr. Davenport is entitled to past
TTD benefits. Mr. Davenport's compensation rate is $400 per week, which equates to
$2,857.14 in past TTD benefits, immediately due and owing from Advanced
Remodeling.

       As stated in the previous order, however, it is unclear whether payment will be
forthcoming, as Advanced Remodeling was uninsured at the time of the accident and its
owner made no effort to participate in this case. Mr. Davenport may apply to the
Uninsured Employers Fund again for past-due TTD benefits as outlined within this order.

      Therefore, Mr. Davenport is awarded a judgment in the amount of $2,857.14
for past due TTDs against Advanced Remodeling and Floor Covering LLC, for
which execution may issue as necessary.


                                             2
       IT IS SO ORDERED.




                                    dge Kenneth M. S i er
                                  Court of Workers' Compensat on Claims

                                      APPENDIX

       1.   Affidavit
       2.   Dr. Nesbitt's letter
       3.   Dr. Nesbitt's August 16, 2016 medical record
       4.   Request for Expedited Hearing (On-the-Record Determination)
       5.   Karen Pinkard's, RN, BSN November 30, 2016 letter

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Order was sent to the following
recipients by the following methods of service on this the 16th day ofF ebruary, 20 17.

Name                          Certified   Via    Via    Service sent to:
                               Mail       Fax   Email
Ted Davenport,                                   X      Teddaven:gort33@gmail.com
Self-Represented
Employee
Advanced Remodeling/              X              X      Advancedremodel20 15@gmail.com;
Aaron Waldrum,                                          1619 Hill Street
Self-Represented                                        White Bluff, TN 37187
Employer




                                           P~u~:::;Court
                                                 wc.courtclerk@tn.gov




                                           3